 THE HERTZ CORPORATION445The Hertz CorporationandPamela Yingling andMelva MartinThe Hertz CorporationandTransportation Em-ployeesAssociation,affiliatedwithDistrict2,MEBA,AFL-CIO,Petitioner.Cases23-CA-3263 and 23-RC-3256July 7, 1970DECISION,ORDER,AND DIRECTIONBy MEMBERS FANNING,BROWN,AND JENKINSOn July 14, 1969, Trial Examiner Thomas A.Ricci issued his Decision in the above-entitledproceedings, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpracticeswithin the meaning of the Act, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer also recommended that the objection toelection and a challenge to one ballot be overruledand that the challenge to another ballot besustained.Thereafter, the General Counsel, theCharging Party, and the Respondent filed excep-tions to the Trial Examiner's Decision and briefs insupport of their exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, briefs,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tionsof the Trial Examiner except as hereinmodified.Shortly after inception of an organizational cam-paign among the car rental representatives atRespondent's three direct car rental locations inHouston, Texas, the Respondent discharged PamelaYingling,a rental representative.The GeneralCounsel alleges that this discharge was in violationof Section 8(a)(3) and (1) of the Act. At the sametime, December 18 through 20, 1968, the Respon-dent raised the pay of all employees in car rentalpositions and made certain statements to its em-ployees, all of which the General Counsel contendsconstitutes violations of Section 8(a)(1) of the Act.The Trial Examiner agreed, as we do, with theGeneral Counsel's contentions that the foregoingconstitute unfair labor practices for the reasons setforth in the Trial Examiner's Decision.Instrumental in establishing the Respondent'smotivationindischargingYinglingwas thetestimony of rental representativeMelva Martin,whose testimony the Trial Examiner credited overthat of Respondent's Vice President Zone ManagerBurns. According to Martin, on the day before Yin-glingwas discharged, December 19, 1968, Burnsspoke to her alone at Respondent's airport rentalbooth.He opened the conversation by asking,"Melva, who started this mess about the Unionagain?" Martin answered, "Well, I have talked toPam Yingling and Mary Cramer about the Union,sometime back the first part of November." Afterher explanation, Burns, according toMartin'stestimony, said:"Well, if you want a union in here, you willdamn sure live by it." He says, "If you are latethree times, I will fire you." And he said, "Aunion couldn't keep him from firing anybody ifhe wanted to fire somebody."Burns then inquired who were the girls working atthe rental counter.Martin identified them asPamela Yingling and Mary Cramer. Whereupon, hesaid, "Well, is there any reason why we can't firethese girls now?" The following day Yingling wasdiscriminatorily discharged.On February 6, 1969, the same Melva Martinwas told to report to Respondent's main office inHouston by Manager Perkins. He told her she wasgoing to be immediately transferred from her posi-tion as a car rental representative at the airport lo-cation into the main office where she would beworking on "records and accounts." She was ex-pected to report the next day to begin her newwork. Martin objected to the move. She explainedthat her job on the day shift at the airport, whichshe had obtained through the Respondent's jobbidding system because of her long employment (5years),was beneficial to her because it was 15miles nearer her home and allowed her to go towork in the same car with her husband who alsowas employed at the airport. Perkins gave a numberof reasons why the change should be made; namely,the regular employee who did this work was in thehospital, other shift changes were being made atthis time, it would benefit Martin by allowing her tobe off her ailing feet,' and finally he had the'Martin had been absent for 3 weeks in December 1968, because of anoperation on her foot184 NLRB No. 49 446DECISIONSOF NATIONALLABOR RELATIONS BOARDprerogative to make such changes. Martin, at first,agreed to make the transferassumingthat it wouldbe temporaryuntilthe regular employee returnedbut when Perkins told her that the change was to bepermanentshe said she would rather quit instead.After thismeetingMartin made several attempts topersuade the Respondent to keep her at the airportbut without success. The Respondent maintainedthat solong asMartin refused to take the main of-fice assignmentshe could not work for Respondent.The General Counsel contends,as inthe case ofPamelaYingling, that Martin was also discharged inviolation of the Act.The Trial Examiner concluded that there is notsufficient evidence to warrant the finding. In hisview, the interrogation of Martin by Burns inDecember 1968, set forth above, does not establishthat the Respondent knew or considered Martin tobe active in the union organization drive. The TrialExaminer also finds that though she signed a unioncard on January 31, 1969, there was no evidencethat the Respondent knew it. The Trial Examineralso found reasonable Respondent's explanation ofMartin's proposedreassignment.We disagree with the Trial Examiner's conclu-sions.In the first instance, we are of the opinionthat the Trial Examiner misinterpreted the sig-nificance of theBurns'interrogation of Melva Mar-tin.The Trial Examiner properly concluded thatthe interrogation established theRespondent'sknowledge of Yingling's union organizing activitiesas well as Respondent's general union animus. Theinterrogation,however, contrary to the Trial Ex-aminer's conclusion, in our view, clearly establishesa similarmotivation and knowledge with regard toMartin.Burns singledout Martin to question aboutthe unionactivities.He questionedher in a mannerwhich suggested that he expected her to know allabout this "mess about the Union." She did notspecifically disclaim, as the Trial Examiner con-cluded, a union involvement but only said that shehad talked to certain people about the Union.Further,Burns seemsnot to have considered thatMartin excluded herself from union involvement.Indeed, Martin testified that Burns warned her aftershe told him of the union activity that "if you wanta Unionin here,you will damn sure live by it." Wemust concludethat Burnsheld the view that Martinwas insympathy with the unionorganizingactivi-ties.As tothe questionof whether the discharge ofMelvaMartinwas motivated by her union activitiesthe testimony of Herbert Wells, a rental representa-tive, is revealing.'He testified that on either March1 1 or 12, 1969, he had a conversation with Perkinsabout theunion organization campaign.Perkins inthecourseof the conversation discussed thereasons for Martin's discharge:... he (Perkins)said,"There are rumorsgoing around, all around that she was movedup to the business office and then later ter-minated because of the shoes that she wears."She has a medical shoe that she wears.He said that he had heard rumors to the ef-fect that the girls on the counter had com-plained; and therefore, she was requested tomove to the business office.He said this is not the case at all. The casewas, "I have a spot,a genuineplace for her inthe business office, and I would like to moveanyone away from the counter and separatefrom the counter any troublemakers."We must assume that the term "troublemaker" wasdirected at Martin who had up to that point beenthe prime topic of conversation. Indeed, it is hardto understand how the term "troublemaker" wasused with respect to Martin except as to hersuspected union activity. She had been employedby the Respondent for over 5 years without in-cident.Both Perkins and the office managertestified that they were well satisfied with her workand considered her one of the best among Hertz'Houston employees. In these circumstances, we canonly conclude, especially in light of Respondent'sdemonstrated union animus and the earlier Burns-Martin conversation, that "troublemaker" referredto only one thing: Martin's suspected union activi-ties.Therefore, in our view and contrary to theTrial Examiner, the evidence reveals that Respon-dent proposed transferring Martin because of itsdesire to remove a union adherent ("trouble-maker") from the counter and, upon Martin'srefusal to acquiesce, discharged her.As noted above, the Trial Examiner also con-cluded that the Respondent, in describing the crea-tion of a new position in the main office, had of-fered a reasonable explanation for the proposedreassignment of Martin. However, it appears thatup to the time of the hearing no one had yet beenhired for this new position which was allegedly sonecessary to fill.' Further, the record reveals thatthe job Respondent was creating involved con-2Unaccountably, the TrialExaminercompletely failed to consider thetestimony of this witness in rendering his decision Perkins did not specifi-cally deny that he made such a statement to Wells'The Trial Examiner based his conclusion that office help was neededupon the fact that an office girl was out sick and had not been replacedHowever, the record clearly shows that the position which Respondent of-fered toMartin wasnewly createdand that the sick girl returned to work atthe end of February 1969, about 3 weeks after Respondent ordered thetransfer of MartinMoreover,in this regard, Ruth,the officemanager,testified that he has not increasedthe office staff eventhough he admittedthat there were other employees who were asqualifiedas Martin to per-form the work THE HERTZCORPORATIONsiderably more than just the work with which Mar-tinwas familiar. Finally, although the Respondentpresented evidence to show that there had been 23transfers during the 4 years before February 1969,the record evidence is somewhat confused as to thenature and the methods by which these transferswere made. However, it is clear that the recordfailed to show another instance where a longstand-ing employee was transferred under similar circum-stances.In view of the foregoing, we find that Melva Mar-tinwas unlawfully discharged in February 1969.Accordingly, she was still an employee at the timeof the election in March 1969, and therefore eligi-ble to cast a ballot. The challenge to her ballot ishereby overruled and her vote shall be counted.On the election voting eligibility cutoff date,February 20, 1969, Mary Schuster was transferredfrom a switchboard located at one of the direct carrental offices to a position outside the bargainingunit.Mary Swindler, who had not been in the unit,was transferred to this switchboard. The Trial Ex-aminer properly found that there was no violationof the Act committed when the Respondent trans-ferredSchusterand also, therefore, properlysustained the challenge to her ballot. However, wedisagree with his conclusion that Mary Swindler,Schuster's replacement, was eligible to vote. Swin-dler originally testified that she started work on hernew job Friday because Thursday ended a payrollperiod and Friday would start the next pay period.However, when she was informed that that Fridaywas the 21st of February rather than the 20th ofthatmonth (the voting eligibility date), she saidthat she thought it would have been the 20th ratherthan the 21st." Since this is the only evidence of-fered to show what date she actually began work,and as the personnel records were not introducedin evidence, we must conclude, due to the confu-sion in Swindler's testimony, that it cannot beshown by this record that she was in the unit on thevoting eligibility date.5 Consequently, the challengeto her ballot is sustained and her ballot will not becounted.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National Labor'Swindler's testimony on this pointindicates her confusion as to whatday she actuallystarted her new jobQ The Fridays in February are the 7th, the 14th, the 21st, and the28thWould that helpyou remember on what date you started work-ing as a switchboardoperator9A I would hateto say for sure but I think it would have been the20th, but I wouldn't want to be held to thatQ Youmean the 21st9447Relations Board adopts as its Order the recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent, TheHertz Corporation, Houston, Texas, its officers,agents,successors, and assigns, shall take the actionset forth in the Trial Examiner's recommendedOrder, as herein modified:1.Add to paragraph 2(a) "and Melva Martin"after thename"Pamela Yingling."2.Add to paragraph 2(b) "and Melva Martin"after thename"Pamela Yingling "3.Delete from the last paragraph the name"Melva Martin."4.Add to the fourth indented paragraph of theAppendix "and Melva Martin" after the name"Pamela Yingling."DIRECTIONIt is hereby directed that the Regional Directorshall, pursuantto the Rules and Regulations of theBoard,within 10 days from the date of thisdirection, at a time and place he shall announce,open and count the ballots of Pamela Yingling andMelvaMartin andrevise the tally of ballots ac-cordingly. If the revised tally discloses that the Peti-tioner has received a majority of the valid votescast, plus challenged ballots, then a Certification ofRepresentative shall be issued.MEMBERFANNING concurring in part and dis-senting in part:Iconcur in the majority opinion except as to mycolleagues' findingsregardingMelva Martin. Con-trary to my colleagues, I would find, as the TrialExaminer found, that the record in its totality doesnot support the allegation that Respondent violatedSection 8(a)(3) and (1) of the Act by dischargingMelva Martin.As noted by the Trial Examiner, there is acomplete lack of evidence that Respondent ex-pressed its antipathy toward the Union or the unionactivities of its employees after December 20. In-deed, no evidence was introduced to show that theRespondent engaged inantiunionactivities of anyform during this long hiatus. Further, by Martin'sown admission, she never attended any unionmeetings, never actively solicited for the Union,never talked to any union representatives, nor, ex-A Yes, butI'm not sure that is right'Moreover,inasmuchas no evidence has been offered to the contrary, itis assumed that the transferoccurred in the orderly course of business Thiswould suggest that Swindler probably began her new job on the beginningdate of the new payperiod, February 21 This is reinforced by the fact thatSchusterwas toldthat she wasto be transferred to Swindler's old job effec-tive February21, the beginningof the new pay period 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDcept for the earlier discussion with Burns inDecember, talked about the Union with any super-visors.She signed a union card late in January1969, but, according to her own testimony, she toldno one about the card signing. I cannot find anypersuasive evidence of antiunion motivation by theRespondent in the discharge of Martin. The long-time lag between its antiunion activities and the ter-mination of Martin, and the lack of evidence show-ing that either Martin was active in the Union orthat Respondent suspected her of being involved inunion activities, in my opinion, militate against afinding that her discharge was discriminatorilymotivated.Indeed, I find Respondent's explanation of why itwanted to transfer Martin convincing. She was spe-cially skilled and experienced for the kind of officework which the Respondent wanted her to do. Sheadmitted it took perhaps a year of training to learnhow to do this type of work properly. There wasneed in the office for the services of a person withMartin'squalifications.Transferof employeesamong the Houston locations is not uncommon. Noevidencewas presented to show that Martin'sproposed transfer varied from the Respondent'sestablished practice.Iwould find, therefore, that it has not beenestablished that Respondent was discriminatorilymotivated in terminating Melva Martin's employ-ment. Accordingly, I would dismiss that portion ofthe complaint related to this alleged violation ofSection 8(a)(3) and (1) of the Act.Section 8(a)(3) of the Act by unlawfully discharg-ing two employees, and Section 8(a)(I) by certainother conduct. Also in issue are the validity of fourchallenges to ballots cast in the election held pur-suant to the representation petition,and the meritsof the Union's objection to that election. Briefswere filed after the close of the hearing by allparties.Upon the entire record, and from my observationof the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Hertz Corporation, organized in the State ofDelaware, operates in various States of the UnitedStates and is engaged in the automobile rental busi-ness. In the State of Texas it maintains an office inthe city of Houston, where it also operates anumber of rental locations. During the past 12months the Respondent performed services valuedin excess of half a million dollars in the State ofTexas, of which an amount in excess of $50,000was received from customers outside that State. Ifind that the Respondentisengaged in commercewithin the meaning of the Act and that it will effec-tuate the policies of the Act to exercise jurisdictionherein.II.THE LABORORGANIZATION INVOLVEDTransportation Employees Association,affiliatedwith District 2, MEBA,AFL-CIO,isa labor or-ganization within the meaning of the Act.TRIAL EXAMINER'S DECISION ANDRECOMMENDATION ON CHALLENGES ANDOBJECTIONSTATEMENT OF THE CASETHOMASA. Ricci,Trial Examiner:This is a con-solidated proceeding,joining two cases for pur-poses of hearing,a representation case (Case23-RC-3256)andacomplaintcase(Case23-CA-3263).A hearing was held before the dulydesignated Trial Examiner at Houston,Texas, onMay 12,13, and14, 1969.In the representationcase a petition was filed by Transportation Em-ployeesAssociation,affiliatedwithDistrict2,MEBA,AFL-CIO,herein called the Union,seekingto represent certain employeesof TheHertz Cor-poration,herein called the Respondent or the Com-pany.The complaint case rests upon a charge filedby the Unionon February14, 1969,against theCompany,and a consequent complaint,dated April17, 1969,by the General Counsel.The issuespresented are whether the Respondent violatedIII.THE UNFAIR LABOR PRACTICESA. Chronology of EventsIn the city of Houston, at the time of the events,theRespondent operated out of four locations,three devoted to direct rental of cars to the public,and one an office on the ninth floor of a downtownbuilding, where telephone reservations were madeand records maintained. The organizational cam-paign which gave rise to this proceeding started inNovember 1968 and centered on employees calledcar rental representatives. These persons worked atthe Houston Airport, the Shamrock Hotel in town,and a third rental office on Louisiana Avenue, alsocalled the downtown office. The Union filed itselection petition on February 19, 1969; on March7, the parties signed a Stipulation for CertificationUpon Consent Election, and agreed upon a bar-gaining unitin the followinglanguage:All car rental representatives employed at theEmployer's Houston, Texas, locations, includ-ing those employees at the Airport, Downtown,and Shamrock locations. Excluded: All other THE HERTZ CORPORATION449employees, office clerical employees at the3701 Kirby Drive location, guards, watchmenand supervisors as defined in the Act.The election was held on March 19, 1969, andthe tally showed 10 votes for the Union, 1 1 against,and 4 ballots challenged. Seven days later theUnion filed its objection. It is these four challengesand this objection that must be resolved in Case23-RC-3256.Shortly after inception of the organizational cam-paign, on December 20, 1968, the Respondentdischarged Pamela Yingling, a rental representa-tive.At or about the same time the -Respondentraised the pay of all the employees in the autorental positions. On February 6, 1969, Melva Mar-tin,another rental representative,was orderedtransferred to the Kirby Street office; she refused toaccept the transfer and was dismissed. The com-plaint, as originally issued, called the discharge ofYingling and Martin separate violations of Section8(a)(3) of the Act, and the granting of the raise inDecember, plus certain additional statementsvoiced by company officers at the time, violations ofSection 8(a)(1). It will be noted that the petitionwas not filed by the Union until February 19, 5days after it filed the charge saying Yingling andMartin had suffered illegal discrimination. TheRespondent denies commission of any unfair laborpractices.On February 20, 1969, another transfer tookplace;Mary Schuster, a telephone operator at theLouisiana Avenue public rental desk, was sent tothe reservation department in the main office atKirby Street. Her name was not on the payroll listat the time of the election on March 19, and theBoard agent in charge therefore challenged her bal-lot.At the same time a reservation office employee,Mary Swindler, who answered the telephone exclu-sively at the main office, was assigned to the Loui-sianaAvenue office switchboard. She apparentlysatisfied the consent agreement eligibility require-ments, but, although her name was on the eligibilitylist onMarch 19, the Union challenged her vote.There is nothing in the complaint as issuedoriginally on April 17, or in the Union's written ob-jection to the election, dated March 26, suggestingany illegality or impropriety in the transfer of eitherof these girls-Schuster or Swindler-from one sta-tion to another in February. Nevertheless, on May8, 4 days before the start of the consolidated hear-ing, the General Counsel advised the Respondenthe intended to amend the complaint by chargingthat the transfer of Schuster on February 20 was aviolationof Section 8(a)(1) of the Act on theground that the Respondent moved her for the pur-pose of taking her out of the bargaining unit andthereby lessening the Union's chances of achievinga majority in the election. No one charged it wasimproper for the Company to move Swindler intothe bargaining unit. Over the Respondent's objec-tion the complaint was so amended at the hearing.B.The Discharge of Pamela YinglingThe overtacts of restraint and coercion chargedto the Company came mainly between the 18th andthe 20th of December 1968, when, for 2 days, Mr.M. Burns,vice president and zone manager fromDallas,visitedHouston and generally interestedhimself in what was going on there. He was the im-mediate supervisor over Dean Perkins,the Houstonmanager,and Lawrence Babbitt,assistant manager.Yinglingwas discharged without notice on the20th, the day after Burns left. There is a directquestion of credibility before it can be determinedwhat Burns then told the employees. There is also aclear issue on whether the local manager andassistant manager can be believed in their explana-tion of how Yingling's termination came about.And because company knowledge of the girl'sprounion activity, if in fact there was suchknowledge, is tied to the question of the truemotivation of the discharge, the credibility of allthree management agents must be appraised as aninterrelated issue.In the three rental offices there were then about23 employees; Burns testified that he was inHouston exactly 2 days-the 18th and the 19th-and that during this period he spoke to every one ofthese persons, in twos or threes, sometimes singly,because the desks had to be covered at all times.Some he took to a coffee shop for more intimateand undisturbed conversation. He asserted thereason for this visit was to advise all that businesswas so low there was danger to the entire Houstonoperation.At times he testified generally aboutwhat he told all the employees; at other times heseemed to pinpoint his testimony, but it is not clearthat he told some persons one thing and otherssomething else. Essentially the burden of Burns'total testimony is that whatever talk of union hemay have engaged in resulted from the employees'having raised the subject and not he. "... generallyspeaking, my main conversation the whole time Iwas talking was about the condition of the opera-tions and the obvious adverse attitude on the partof some of the employees on the payroll...." "Ifelt that there was a job to do and I thought ifeverybody would extend their time and work andgive Hertz eight hours of good work, they wouldn'thave time to discuss all the petty things that wasgoing on in the operation."Some employee witnesses put it differently. Yin-gling worked at the airport and testified that on the18th Burns took her and Mary Cramer, also arental representative, to the Dobbs House coffeeshop and started with: "`I hear there's been talk ofa union,' and he says, `but I don't want to know ifyou are for it or against it, but ... I understandthere's a problem down here, and I am down hereto solve it."' When Yingling asked why somethinghad not been done sooner, Burns answered, still ac-cording to the employee witness, "he would give 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDme that answer the next day." It was on the 19ththat Burns announced a $16-per-month raise to allthe employees.Before Burns was through with her that day, Yin-gling told him "the morale of the girls was down,"that hikers (service employees represented by theTeamsters) were receiving benefits because theywere "with the Teamsters Union," but the girlswere not "because they weren't union," and thatthe Company should considergiving raises morepromptly. To this Burns answered that "our job wasexpendable, that there was other people that wouldwant our jobs,and that it was in demand, and asthat-if we felt that we needed to be paid more, wecould look elsewhere."ElizabethParsons, then a supervisor at the HotelShamrock location, testified Burns told her "that hewas aware that the Union talk was going around,and had-later he told us that we would get a raise.He said it had nothing to do with union talk at all."Another employee, Clara Johnson, said that Burnsspoke to a group of five at Louisiana Avenue, and"he said that he had heard that there was union talkgoing around, and that if we negotiated a contract,that he would be the one that would have to signthe contract, and that if we did get the Union in,that we would have to abide by it, that if we werelate as many as three times,that he could make itvery hard for us; in fact, terminate us." Johnsoncontinued that she later. called Burns aside andmade it a point to tell him she was not the one tohave started the union this time. According to her,Burns thenasked did she know "who had started it,the union," and if she could find out "please talk itdown. We need to talk the Union down."Kathy Box, another representative at the Sham-rock Hotel, gave like testimony She quoted Burnson the 18th as saying: "Well, he called us in and hesaid, `Ladies, I hear there's union talk.' He said,`Well, I won't have a union in my company.' Hesaid, `You have got to remember one thing; unionand management must come to an agreement for acontract.' He said, `And, ladies, I can make it sotough that you cannot possibly work under theseconditions.' He said, `For instance, if you are late towork threetimes in aperiod of one year,' he said,`that means automatic termination."'Early in his testimony Burns denied any talk ofunion contract; he pinpointedly denied telling ClaraJohnson to "talk the Union down," or threateningany employee with reprisals by exacting harsherrequirementson the job by supertechnical enforce-ment of any later collective-bargaining agreement.As he continued he admitted that during his talks"There was various questions about the union con-tract, and the obligations on the part of the em-ployees and on the part of the Company.... And Itold each of the employees that under a union con-tract, that there could not be any deviations fromthe contract, either by the Company or by the em-ployees, because the contract is exactly what it saysit is,a contract, and it must be abided by."The most significant conflict in testimony is thatbetween Burns and Melva Martin.Mrs. Martin wasone of the more experienced employees, not quiteas young as most of them, more than 5 years withHertz. There was general agreement by the Com-pany'switnessesthat she was one of the best em-ployees, and her appearance and demeanor at thehearing tended to support that view. She said thatBurns spoke to her alone at the airport onDecember 19, starting with: "Melva, who startedthismess about the Union again?",and she an-swered, "Well, I have talked to Pam Yingling andMary Cramer about the Union, sometime back thefirstpart of November." She also mentioned oneKaren Popp. At this point, still according to Martin,Burns continued:"`Well, if you wanta union inhere, you will damn sure live by it.' He says, `If youare late three times, I will fire you.' And he said, `Aunion couldn'tkeep him from firing anybody if hewanted to fire somebody."'As the conversation continued, Burns asked Mar-tin, "Who was the tall, black headed girl, what washer name,therebehind the counter."Martinreplied it was Mary Cramer. Burns then asked,"This blond headed girl standing there, who isshe?"Martin said,"That'sPamelaYingling."Burns'next words were:"Well, is there any reasonwhy we can't fire thesegirlsnow?" At thehearingMartin said that at this point she remained silent.Burns then left, telling Martin he was on his way upto the airport coffee shopto see Manager DeanPerkins.Burns gave a completely different version of thisconversation. He said it was Mrs. Martin who cameto him at the end of the counter to tell him "I sup-pose that you know that there are union activitiesgoing among the Houston personnel."He said hisonly response was it was "nothing new." Martinthen continued with "there was a couple ofgirls onthe airport counter that should be removed orshould be terminated because of their undesirabilityas far as the other employees were concerned," andsingled out Yingling and Cramer by name. Still ac-cording to Burns, his only response to this was"that if she was dissatisfied or concerned, that sheshould discuss it with Mr. Perkins."That Burns left Mrs. Martin that afternoon to goup to the coffee shop where the manager was aait-ing, that theassistantmanager came down 5minutes laterabout 4:30 p.m., that Yingling had bythat time left for the day, and that the assistantmanager then pinned a note on her timecard, aswell as thatof Mary Cramer,advising them to cometo the officeto see Perkins thenext day,are allfacts established by uncontradicted testimony. It isalsoafactthatAssistantManagerBabbittdischargedYingling without advance notice thenext afternoon. Cramer left the Company on Janua-ry 25, and the record does not explain why.The theory of complaint with respect to THE HERTZ CORPORATIONYingling's discharge is that the zonemanager cameto Houston at least in part to learn who was behindthe union movement, interrogated Mrs. Martin,learned of this girl's activity, and then arrangedwith the Houston manager to have her fired thenext day. The defense to this contention is an affir-mative one, that Yingling had improperly abusedthe sick leave privilege given all employees and wasreleased for that reason and for that reason alone.And it is true she had taken 2 days off from work,reporting sick although she was well, during theweek before her dismissal.Hertz' employees in the Houston area are paid, ifthey fall sick, I day in every 2-1/2 months. Thistotalof 5 days per year must be used beforeDecember 31 and does not accumulate thereafter;if not usedit islost.Yingling first learned towardthe end of the year that the 2 or 3 days she was en-titled to would be canceled soon if she had no occa-sion to enjoy the benefit. She said at the hearing,and several other employee witnesses corroboratedher in general terms, that there was a tacit un-derstanding with management that the employeescould use this sick leave even if not actually ill, in-asmuch as they would otherwise lose it. On thisrecord there can be no finding the Company openlypermitted employees to take time off, paid, underthe sick leave rule when in fact they werenot ill.Uncontradicted evidence does establish that em-ployees did call in sick when they were out and col-lected for the time; indeed Parsons, a supervisor,testified she knew others had done so, and had evenherself reported sick when she was not. She madequite clear, however, she knew "you were not sup-posed to do that," and that when one girl under herdid it she did not report the incident to highermanagement.In any event, Yingling reported sick by telephoneon December 10, and on this basis did not work herscheduled shifts on December 11 and 12. She wasalso absent on the 13th, but this seems to have beenpursuant to an accepted practice of one girl shiftingassignmentswith another for personal convenience.She was paid and heard nothing about the matteruntilthe afternoon of Friday, December 20, whenAssistant Manager Babbitt invited her to the coffeeshop in the airport and confronted her with hissuspicion.The manager, Perkins, said he was on vacationthat entire week, but never left town, stayed athome, and had come to the office at times. He andBabbitt told the story of how, when, and why theydecided to discharge Yingling. Considering theirtestimony on this question in its entirety, I cannot,and do not, credit either of them, except whereBabbitt's testimony of the discharge conversationAlso from the transcriptA I discussed this with Mr PerkinsQ And this was in a conversation on December 17th9A Somewhere around that date, yes, sir I believe it was the 17th451comports with that of Yingling.Perkins said he knew nothing of Yingling's unionactivities, no one told him. He even said flatly hedid not see Zone Manager Burns at all those 2 days,because he, Perkins, was on vacation. This was anincredible statement on its face; the whole purposeof Burns' visit, according to him, was to straightenout Perkins' way of running the Houston operationand changing its direction towards a profit, elsePerkins would have to be transferred somewhereelse. Perkins then reversed himself and said he didmeet with Burns on the 19th, but only to discussoperational matters, and not for any talk about Yin-gling or unionism.Babbitt, the assistant manager, quit the Companyon March 1, 1969. He testified he became suspi-cious of Yingling because Dixon, Perkins' secretarywho also made the payroll, happened to tell him thegirl had called to inquire how much sick leave therewas to her credit, and soon after was paid sickleave. Dixon did not testify. Babbitt said he broughtthis to Perkins' attention by calling him at home,and that on Perkins' advice the two of them de-cided to investigate the matter and to dischargeYingling if Babbitt's suspicion should prove true. Avery critical part of this whole story is that the twomanagers agreed to find out what really happenedbefore taking any action. Babbitt: ". . . he [Perkins]saidto checkinto it.And then if it was true, to goahead with termination proceedings."t From Per-kins' testimony: "So at this time I told him to in-vestigate it and verify the facts before anything wasdone about it."Babbitt continued that he did investigate, andthat this occurred on the afternoon of December20, Friday, by inviting Yingling upstairs in the air-port to sit with him at the Dobbs House. "I askedher if it was true. . . . That she called in sick whenshe wasn'tsick, and that she had-that she hadmade a trip to Las Vegas. And she said yes." In ad-mitting, the girl protested others had done the sameand named Lynn Harmon,also anairport em-ployee, as an example. Babbitt told her to sit stillwhile he checked on this; he went downstairs to seethe records and was satisfied Harmon had not donewhat Yingling did but instead had obtained advancepermission for leave without pay. He returned up-stairs to Yingling and continued the conversation.No amount of pleading by the girl had any effect;she begged for another chance, delay in thedischarge until after Christmas, an opportunity tomake up the time without pay. Babbitt dischargedher then and there.Unlike Babbitt, Perkins was still with the Com-pany at the time he testified. He produced an officememorandum dated December 19 addressed toQ Wasthatthe decision of the two of you on-December 17th)A To investigate it thoroughly, and that if it was true, then it wouldbe termination,and this is why I saw Mrs Yingling's omission [sic],that she did that That's when we terminated her 452DECISIONSOF NATIONALLABOR RELATIONS BOARDYingling and signed by himself. It reads as follows:It has come to my attention that on December11,1968andDecember 13, 1968, youtelephoned you were sick and unable to cometo work. On December 12, 1968, you did notcontact us and was absent from work. Throughyou own admission, it was discovered that youhad not been sick, but on a trip and with theunderstanding that you would receive sick payfor the days you were absent.Sincethroughyourown admission youdeliberately misrepresented the facts and tookadvantage of a privilege granted by the HertzCorporation, we have no other choice but toterminate your services from this company.The testimony of themanager iscompletely in-consistent with that of Babbitt. Thursday, the 19th,was a regular payday. Perkins said the system wasto place copies of such letters in the employee's payenvelope, butt this one, which he said he wrote andsigned on Thursday, was not given to Yingling thatday. He said he wrote the letter after the investiga-tion had been completed, and indeed the documentrefers to Yingling's having already admitted themisrepresentation. But Babbitt was positive in hisstory that he did not investigate until the 20th, andthat it was not until that afternoon he got Yingling'sadmission of error. Perkins said he found the docu-ment he brought to the hearing in the office files,and added a copy had been delivered to the em-ployee by Babbitt. But neither Yingling nor Babbittreferred to such a letter at all. Actually, Babbittcould hardly have testified he gave it to Yingling,because according to him it was at the very mo-menthequestionedwhether she had takenunauthorized leave that Perkins would have himputting the letter in the girl's hand. Perkins saiddirectly it was he who decided to discharge her,that he made the decision after Babbitt had advisedhim of the results of his investigation.With this the total testimony of the twomanagers,with the purported discharge lettertotally irreconcilable with their oral testimony, I donot credit either of them. I find that Yingling'sabsence of 2 days during the week of December9-13, even though she was not sick, was not thereason why the Company discharged her. I am alsoconvinced the Respondent's exhibit, the memodated December 19, 1968, was prepared after thedate for purposes of supporting a false defense atthe hearing.A reason for discharging Yingling there had tobe. Perkins first lied by saying he did not speak toZone Manager Burns at all during the 2 days beforethe discharge; later he admitted he did. What washe attempting to hide? Burns said the lady, Martin,volunteered to him the girls were joining the Unionand suggested he discharge two of them. Martinwas not a supervisor,and no rational suggestionwas advanced by the Respondent why she shouldsay things like this to the visiting official. Burns wasasked was he curious enough to inquire why shespoke to him thusly, and did he want to know howshe came to join these two thoughts at the one mo-ment-union activities and undesirability as an em-ployee. He gave no plausible answers to either ofthese questions. Against the contrary testimony ofMrs.Martin, whose demeanor as a witness im-pressedme much more than that of the threemanagement witnesses, I do not believe Burns. Hewent from office to office and talked union to eachand every one of the many girls. He admitteddiscussing a union contract with them and whatwould happen. From Martin he went to speak toManager Perkins upstairs, and it was preciselywhen the assistant manager came down again onlyminuteslaterand placed a note on Yingling'stimecard that the first step was taken leading to the"investigation" the next day and her summarydischarge. I think the record as a whole fully war-rants the inference that Burns questioned Martin,as she testified, learned from her that Yingling wasone of those who favored the Union, expressed thethought she should be discharged, told Perkins allabout it upstairs in the lounge only minutes later,and then, either alone or together with themanager,decided to discharge her.' The rest-about the girl having abused the sick leave arrange-ment-was an afterthought used as windowdressing to cover the illegal motivation. I find thatby questioning Martin concerning the union activi-ties of the employees, and by telling her such per-sons should be discharged, Burns committedseparate violations of Section 8(a)(1) of the Act. Ialso find, on the entire record, that the RespondentdischargedYinglingonDecember 20, 1968,because of her union activities, and thereby vio-lated Section 8(a)(3) of the Act.Burns continued his visits from location to loca-tion in Houston into December 19, and on his lastvisitsaround told the sales representatives theywere all receiving, forthwith, a raise of $16 permonth. He had learned a desire for more moneywas among the reasons for the prounion movement,had told two of the girls the day before there would2Assistant Manager Babbitttestified thatthere wasneed for agirl thatSaturday,and that therefore on the 18thor 19thhe spoke to Yingling toask would she come in to do some overtimeon the 21st, that Saturday Hehad forgotten his statement as a witness,given only afew minutes earlier,that on the 17th Perkins toldhim to discharge the girl if it was true she hadnot been sickthe week before Instead ofasking her about thison the 18thor 19th,while she was on duty, he invited her graciously to help them to doovertime After Burns talked to him in the lounge,Yingling is gone for theday, and he puts a note on her card to see him so he canfire her Only theday before,when Yingling told Burns it was raises the Union promised, thezone manager had told her"the job was expendable " There is no escapingthe conclusion Babbitt was lying at the hearing fkTHE HERTZ CORPORATIONbe an answer to this concern of theirs the next day,and, with the excuse of needing to explain to themthe workings of any union contract he might oneday have to sign, had made them understand theywould suffer if they chose a union to deal with him.Ihave credited the employees against Burns as tothese conversations. The Respondent's justificationfor this across-the-board raise, and its explanationof the extraordinary timing, is unpersuasive. It wasinan amount thatcomported with raises of thepast, and was given after approximately the samewaiting period as other occasions. In his explana-tion of how this particular raise came about Burnswas unconvincing.He said it wasdecided 2 or 3weeks earlier, then said it was decided before theelection (which came 3 months later), and thenresponding to purely leading questions by his coun-sel,agreed raises were usually given when thehikers received theirs "About that time." Thehikers' raise was in September, and no one ex-plained away the intervening 3-month period.There was no talk to the employees about raises be-fore the day it was announced. It is possible theRespondent might have given raises of this kind tothese employees about thistime.There can be nodoubt, however, it chose that particular day-whenit checked on who had "started the Union," warnedemployees their jobs were "expendable" and aunion could hurt them, and in fact discharged oneof them to curb the union activity-in order thatthe granting of the raise would have the maximumeffect in persuading them all against their prounionresolve. I find, as alleged in the complaint, that thegranting of the raise at that time was calculated tocoerce the employees in the exercise of their Sec-tion 7 rights and therefore constituted a violation ofSection 8(a)(1) of the Act. I also find that Burns'statement to a number of employees that their con-ditions of employment would be adversely affectedby his changed attitude towards them if they choseto be represented by a union was a further unfairlabor practice.C. TheDischarge of Melva MartinThere is virtually no evidence that any manage-ment representatives expressed themselves againstunion activities, generally or with respect to in-dividual employees,between the events of the weekending December 20 and February 6, when Martinleft the Company's employ.She had been a rentalrepresentative for 4 years at the airport,and wascalled to the Kirby Street office on the 6th to seeManager Perkins. He told her she would have tostart work the next day in that office,on recordsFrom the transcriptQ (By Mr Deakins)Mrs Martin, you didn't let it be known by offi-cials around there, the offices and supervisor, that you had signed thisunion card,did you'A No, sir,1hadn't453and accounts. Martin objected to the move; she ex-plained how the day shift at the airport was desira-ble because it was 15 miles nearer her home thanKirby Street, how she had to travel in the same carwith her husband, and how she had worked 3-1 /2years at night before successfully bidding for theday shift at the airport. Perkins said her serviceswere needed because a regular girl was still in thehospital, other shift changes were being made, itwould keep her off her feet, and anyhow he was theboss, not the employee. It is a fact one of the officewomen had undergone surgery and was still away,and in December Martin had been absent 3 weeksbecause of trouble with her feet. Martin first agreedtomake the transfer, but when Perkins added thechange would be permanent she said she would quitinstead. Perkins insisted. After a telephone call toBurnsinDallas, and another talk with Perkins thenext day, in each of which Martin failed to per-suade the Company to keep her at the airport, sheturned in her uniform. The Respondent's positionwas then, as it was at the hearing, that so long asMartin refused the officeassignmentshe could notwork anywhere else for the Company. Perkins saidhe would take her even now at Kirby Street to workon accounts.Martin signed a union card on January 31, butthere is no evidence the Company knew it. In ,factshe added she had not spoken to any official of theUnion before her separation, had not gone to anyunion meetings,and never spoke to a companyagent about it.3 When Burns asked her, back inDecember, who was "starting the union," she gavenames of others, but not her own. Considering allof the facts relevant to the issue raised by thedischarge of Melva Martin-and discharge it trulywas-I do not think the evidence said to supportthe complaint allegation placed a burden upon theRespondent to prove affirmatively she was nottransferred for illegal reasons.She was specially skilled and experienced for thekind of office work Perkins wanted her to do. Sheadmitted it took perhaps a year of training to learnto do the kind of accounting reports she long haddone and that this was the type of work they ex-pected of her at Kirby Street. There was need forsuch help in the office at the time; an office girl outsick had not been replaced. That there was need inthe office for the services of a person with Martin'squalifications is further indicated by her own state-ment that a week or two earlier DeWeese, the air-port supervisor, suggested the transfer to her butshe refused. Transfer of employees among theHouston locations are not uncommon. The recordevidence is not exact as to the nature of the trans-* And you didn't talk about it in front of them, did you9A No, sir, 1 did notQ So far as you know, none of themknew thatyou had signed it,isn't that right"A No, sir, they didn't427-835 0 - 74 - 30 454DECISIONSOF NATIONALfers that were made,but it is true about 23 transfersoccurred during the 4 years before February 1969.Some of these sent girls from the public rentaldesks to the office and vice versa.There is sug-gestion-in the testimony of several witnesses-ofposting and bidding procedures whereby moresenior employees were favored for more desirableposts as they opened.Without detailing the veryambiguous words of the witnesses,Ican only findthe evidence falls short of proving the transfer ofMrs.Martin in February did violence to anyestablished practice.Transfer of Martin from the airport to KirbyStreet took her out of the bargaining unit in whichthe Union sought an election.But the petition wasnot filed until February 19, and there is a paucity ofevidence that management knew the organizationalcampaign was building up at that time.The recordin its totality does not support the allegation of un-lawful discharge as to Mrs. Martin,and I shalltherefore recommend dismissal of the complaint asto her.D. Transfer of Mary SchusterThe bargaining unit description written by theUnion in its representation petitionfiled February19,reads"allcar rental representatives andcounter clerks...excluding all other employees,office clericals. . . ."When the parties arranged fora consent election,on March7, theyrevised thelanguage to read:"All car rental representativesemployed...at theAirport,Downtown,and theShamrock locations...excluding all other em-ployees,etc...."At that time there was a telephone switchboardat the Louisiana Avenue location (downtown), butnot at either the airport or the Shamrock Hotel;two girls,each on a separate shift,covered thatswitchboard.On February 20 one of these-MarySchuster-was transferred to work as a telephoneoperator in the reservation department on KirbyStreet.This was a group of nine girls on the ninthfloor who did nothing but answer the telephone andarrange out-of-town or future car bookings. At orabout the same time another girl,Mary Swindler,also a telephone operator,was shifted from else-where to the Louisiana switchboard job. It is abelatedallegationof the complaint that theRespondent moved Schuster away from the Loui-siana Avenue station to Kirby Street for the pur-pose of taking her out of the bargaining unit andthereby hurting the Union's chance of winning theelection, and that such action was an unfair laborpractice.The transfer of that girl on that day under-lies one of the issues-a challenge-to be decidedintherepresentationproceeding,Case23-RC-3256.Schuster's name was not on the eligi-bility list as of the day of the election on March 19;Swindler's name did appear. Schuster came to votebut because her name was missing the Board agentLABOR RELATIONS BOARDin charge challenged her. Swindler also attemptedto vote,for she satisfied both eligibility require-ments-payroll date and moment of election-butthe Union challenged her.Resolution of both these challenges,and anyanswer to the question whether Schuster was il-legally taken out of a bargaining unit,requires,without equivocation,decision on whether thejobshe occupied before her transfer was embracedwithin the unit at the time of the election.On thisthreshold question the General Counsel and coun-sel for the Union were vague and evasive at thehearing,indeed they could not agree betweenthemselves. From the transcript:TRIAL EXAMINER: To the General Counselthe transfer of this lady was an 8(a)(1) viola-tion,right?MR. ARTER:Right.TRIAL EXAMINER:In February.MR. ARTER:That is correct.TRIAL EXAMINER: And according to you,then the job she occupied before the transferwas within the unit?MR. ARTER:Yes, sirTRIAL EXAMINER:And the one to which theyput her was outside the unit?MR. ARTER: That is right.TRIAL EXAMINER:Is it also the position ofthe Union, that the job the lady occupied be-fore February 20th was inside the unit?MR. Ross:It is not.At the close of the hearing:MR. ARTER:The onlypeople that were ex-cluded from the unit, my understanding of it,are the people in reservations [the Kirby Streetoffice] and the hikers. They are not included inthe unit.MR. ARTER:But the telephone operator atthe downtown office was included in the unitTRIAL EXAMINER: If she were transferred outof the unit for the ulterior motive because theallegation says that she was taken out to impairthe majority,or to weaken the Union's chancesin the election,you said this was a violation ofan 8(a)(1)?MR. ARTER: Yes.*TRIAL EXAMINER:Next,now she's over therein the other place,and she is transferred for anulteriormotive,according to the Complaint,and it might be that that ballot still unopenedmay affect the results of the election.MR. ARTER:That is true.TRIAL EXAMINER: Do you, General Counsel, THE HERTZ CORPORATION455take any position on whether her ballot shouldbe counted?MR. ARTER: Well, I mean, I have not beenan advocate with regard to the challenged bal-lots, sir.TRIAL EXAMINER: I askthisbecause if the iI-legallity is found in the intent to defeat theUnion in the election, logic in the remedyrequires something to be done to undo thedamage. You say the lady was moved out tokill the Union?MR. ARTER: Yes.TRIAL EXAMINER: But if shewas in and outof the unit job and left it before the election,do you want me to do anything about her?MR. ARTER: Well, it would follow that herballot should be counted.Ina very technical sense the allegation thatSchuster's transfer was illegal can be disposed ofwithout deciding whether the job she vacated wasor was not included in the bargaining unit, for theevidence does not affirmatively support the asser-tion of illegal motive. I will recommend dismissal ofthe complaint in this respect. It is important, how-ever, to make clear right now, if there is not to bemore confusion added to the ambivalence and dou-ble-talkof the lawyers at the hearing, that thetelephone operator job at the downtown locationwas included in theunit,that Schuster was not onthat job on March 19 and therefore was not eligibleto vote, and that Swindler did fill the job then andhad a right to vote.4It is a fact, as already shown, that at times em-ployees are transferred about among the Respon-dent'sHouston locations.Schusterwas thetelephone operator at Louisiana Avenue and shecontinued to do the same kind of work at KirbyStreet.Anne DeCoker, supervisor of the reserva-tion department, told Schuster at the time that shehad asked for her because she, DeCoker, did notlike Swindler's "image,"meaningher voice projec-tionon the telephone to the public. No one men-tioned the Union or union activities at that time orin connectionwith the transfer.Three months before her transfer Schuster wasasked by ZoneManager Burnsdid she know whatthe girls'grievances were about; she told him shedid not. In January Parsons, the then supervisor ofthe Louisiana Avenue location, asked about her in-terests concerningtheUnion; the two agreed aunionwould be a good thing. Beyond this, therecordmentions-inone way or another-perhaps10 employeenames as personsinterested in theUnion; there is no indication that Schuster was inany way more active than anyone else.Parsons, thesupervisor, was openly prounion,and the girls saidat the hearing they spoke freely to her because theycould trust her. She herselfmade clearshe told noone else of her talk with Schuster, or of her likeconversations with other girls who discussed pro-union ideaswith her.The record evidence fails to prove theallegationof illegality in this girl's transfer to the reservationdepartment. With this, it follows shewas ineligibleto vote in the March election. That all employees ofthe Kirby Street office were excluded from the unitis clear. The challenge to her ballot was therefore agood one.There remains the question whether the jobSwindler occupied on March 19 was included in theunit. She was one of the switchboard operators. Asto what was said by the parties on inclusions andexclusions when they agreed to a consent election,the testimony conflicts. Burns said his lawyer madeclear he signed the agreement only with the un-derstanding the eligibility list furnished by the Com-pany would be accepted. Ross, who was theUnion's attorney even then, denied there was anysuch accord.There is much to indicate the parties intended toinclude the switchboard operator job at LouisianaAvenue in the voting group. To start with, the bar-gaining unit language agreed upon suggests such in-clusion. The entire function of the three rental of-fices, as distinguished from the ninth floor office atKirby Street, is to rent cars to the public. Agree-ment was on "all car rental representatives," andwhoever answered the telephone dealt with peopleinterested in renting cars. Laurette Whitehead wasthen the second-shift operator, her name was onthe eligibility list furnished by the Company, noquestion arose about her, and she voted withoutchallenge.When the consent agreement was madeKathy Box attended the Board conference for theUnion; her testimony strongly shows that what theUnion wanted was simply Mary Schuster's vote andnot exclusion of the telephone operator job. In ob-jecting to Swindler as a voter, the Union said, ac-cording to Box: "All we were saying, if they wantedto let Mary Jane Swindler be on there, why nothave Mary Schuster's vote and Melva Martin's."Here was the Union itself equating Schuster's andSwindler'svoting eligibilityon that LouisianaAvenue switchboard.The transcript is simply full of confusing talk, bylawyers and witnesses,a mixing oftwo matters-(1) was the telephone operator's job in or out, and(2) was -there a difference between Swindler andSchuster as individuals, so that one was out and theother in? And the whole mountain of double-talkgrew out of and was compelled by the last-minuteidea, never raised by anyoneuntilthe very start ofthe hearing, that Schuster's transfer was maliciouslymotivated. The record, of course, does not showhow either of the two girls voted, but it is fair topresume the Union had a good idea before, and a'The "payroll of eligibility" set out in the consent-election agreement asclaimed at the hearing and the record does not show she failed ofeligibilityFebruary 20, 1969 Although the record is unclear in spots, it does appearin this respectSwindler satisfied this eligibility requirement also In any event, It was not 456DECISIONSOF NATIONALLABOR RELATIONS BOARDbetter one after, the election on what their ballotswould now show. In order to open Schuster's andkeep Swindler's closed, the first needs to be putback in the unit and the second taken out. As theywere both telephone operators, and as they both satat the same switchboard, necessarily the Union'sproblem lead to incoherencies.sAll employees who ever have occasion to speakwith the public in Houston, by telephone or other-wise, are given the same training, including how torent a car and fill out rental agreements. Schuster-testified that while she worked at the LouisianaAvenue station, she also "would relieve Clara atlunch, and then when it got real busy out front,when the phone was quiet, I would go out front andhelp rent cars, and I would go back and answer thephone if I needed to." Whitehead, who covered thesecond shift at Louisiana Avenue at the same time,said that when she was first put there "they put meon the switchboard"; she then added, without ex-planation: "I rented cars while I was working theswitchboard." Johnson, a witness for the GeneralCounsel, said that when the occasion fits thetelephone operator obtains all the details from thecustomer on the telephone, and the final documentis then written by a countergirl. For reasons not ex-plained on the record-and certainly not noticeableto the eye-Swindler experienced "personality con-flicts," as she said, and once even left the Companyfor this reason but later returned. She testified that,although she was trained to and knows how tomake out rental contracts, she worked only at theswitchboard, did no counterwork at all, except"onlymomentarily," as for example when thecountergirl left it "for a few minutes" and she,Swindler, stamped the check-in of a car.I think it is of little moment that one telephoneoperator may have substituted at the front deskmore often than another. They were all essentiallytelephone operators cooperating with the rest oftheemployees in , the Louisiana rental officetowards the same end. I agree with the words of theGeneral Counsel, spoken on the record at the closeof the hearing: "My understanding is the telephoneoperators at the downtown office, they were in-cluded in the unit. The telephone, because they aredealing with the public."Swindler was an eligible voter on March 19,1969, and the Union's challenge to her ballot mustbe overruled.IV.THE REPRESENTATION CASEA. TheChallengesAs Pamela Yingling was unlawfully discharged inDecember 1968, she was still an employee of thes It must be because of ultiinaie appreciation of its impossible position onthis matter of Swindler's inclusion in the unit that the Union's brief aban-dons all that took place at the hearing and now advances still a new theoryto avoid her vote It says she came to work at Louisiana Avenue too lateShe was Schuster's immediate replacement, Schuster did not workThursday or Friday, February 20 and 2 l But the switchboard was coveredCompany at the time of the election in March1969, and therefore eligible to cast a ballot. Thechallenge to her ballot must be overruled and hervote counted.As Melva Martin had ceased working for theCompany before the election, she was ineligible tovote. The challenge to her ballot must therefore besustained.At the time of the election Mary Schuster wasemployed in the reservation department, all ofwhose employees were excluded from the votinggroup by agreement of the parties. The challenge toher ballot must therefore be sustained.Mary Swindler was a telephone operator at theLouisiana Avenue public rental office at the time ofthe election, a category included in the bargainingunit.She was therefore eligible to vote; accordinglythe challenge to her ballot must be overruled andher vote counted.B.The ObjectionAs stated above, this hearing was also held at therequest of the Regional Director for purpose of in-vestigating the merits of an objection filed by theUnion to the conduct of the election. The writtenobjection is limited to the activities of one em-ployee while the balloting was going on. The elec-tion took place at the airport area, an hour or so inthe morning and also in the afternoon.In support of the objection the Union proved thatduring the afternoon, Carl Boutwell, a car rentalrepresentative stationed at the airport location,loitered not far from the polling place, spoke tosome employees approaching to vote, talked tosome after they had cast ballots, and generally triedboth to discourage fellow workers from voting infavor of the Union and to keep a tab on the likelyresults.He was variously placed by the differentwitnesses as standing, or moving about, some 25,35-40, or 100 feet distant from the physical ballot-ing place.Although in its objection the Union assertedBoutwellwas an agent of the Company, theevidence shows only that he was no more than arank-and-file employee. Indeed, the testimony of-fered to prove supervisory status is so flimsy as notto warrant repetition here. As to behind the sceneinstigation by the Company, there is no evidencewhatever. A lawyer for the Union was in the area,and a union observer also, but no one spoke to theBoard agent in charge of any impropriety then, andthe usual certificate of a proper election wassigned.I recommend that the objection be overruled.at all timesWhile Swindler was not sure-and this was because no oneraised any question about the exact day she started her new job-she didsay she thought she started work at Louisiana Avenue on the 20th It willnot do for a lawyer to write a brief, after the close of an extended hearing,about a case other than the one that was tried THE HERTZ CORPORATION457V. THE EFFECT OF THE UNFAIR LABOR PRACTICESRECOMMENDED ORDERUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with theoperations described in section 1, above, have aclose, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flowthereof.VI.THE REMEDYAs the Respondent unlawfully discharged PamelaYingling it must be ordered to offer her reinstate-ment to her former position and to make her wholefor any loss of earnings resulting from the dis-crimination. The Respondent must also be orderedto cease and desist from threatening its employeeswith reprisals, interrogating them in a coercive way,or giving them benefits in order to discourage theirunion activities. As the unlawful dismissal of an em-ployee because she has chosen to assist a uniongoes to the heart of the Act, the Respondent mustbe enjoined from in any way violating the statutehereafter.Upon the basis of the foregoing findings of fact,and upon the entire record, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commercewithin the meaning of the Act.2.The Union is a labor organization within themeaning of the Act3.By discharging Pamela Yingling the Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) ofthe Act.4.By the foregoing conduct, by interrogatingemployees as to the identity of prounion em-ployees, by threatening to discharge employeesbecause of their union activities, by giving raises toemployees to discourage their union activities, andby telling employees their conditions of employ-ment would be harsher if they choose to berepresented by a union, the Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfairlaborpracticesaffecting commerce within themeaning of Section 2(6) and (7) of the Act.Pursuant to Section 10(c) of the National LaborRelations Act it is hereby ordered that The HertzCorporation, Houston, Texas, its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Discharging employees or discriminating inregard to their hire, tenure of employment, or otherterms or conditions of employment, because theyhave engaged in concerted activities for the pur-pose of collective bargaining or other mutual aid orprotection.(b) Interrogating employees as to the identity ofprounion employees, threatening to discharge em-ployees because of their union activities, givingraises to employees to discourage their union activi-ties, telling employees their conditions of employ-ment would be harsher if they choose to berepresented by a union, or in any other way inter-fering with, restraining, or coercing employees inthe exercise of their right to engage in, or to refrainfromengagingin,any or all of the activitiesspecified in Section 7 of the Act.2.Take the following affirmative action, which Ifind will effectuate the policies of the Act:(a)Offer to Pamela Yingling immediate and fullreinstatement to her former job without prejudiceto any rights and privileges previously enjoyed.(b)Make whole, as specified herein in TheRemedy, Pamela Yingling for any loss of pay shemay have suffered as a result of her unlawfuldischarge.(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all records necessary to analyze theamount of backpay due and the right of employ-ment under the terms of this recommended Order.(d) Post at its places of business in Houston,Texas, copies of the attached notice marked "Ap-pendix."' Copies of said notice, on forms providedby the Regional Director for Region 23, after beingduly signed by the Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and bemaintainedby it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees, in-cluding all present public rental locations in andaboutHouston,are customarily posted. Reasonablesteps shall be taken by the Respondent to insurethat said notices are not altered, defaced, orcovered by any other material.(e)Notify theRegionalDirector for Region 23,inwriting, within 20 days from the receipt of this6 In the event that this RecommendedOrder is adopted by theBoard, thewords "a Decision and Order" shall be substituted for the words theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order " 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecision, what steps have been taken to complyherewith.'IT IS HEREBY RECOMMENDED that the complaint bedismissed insofar as it alleges the unlawfuldischargeofMelvaMartin and the unlawfultransfer of Mary Schuster.r In the event that this recommended Order is adopted by the Board, thisprovision shall be modified to read "Notify said Regional Director, in writ-ing, within 10 days from the date of this Order, what steps Respondent hastaken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT discharge any of our em-ployees or discriminate in regard to their hire,tenure of employment, or any term or condi-tion of employment, because they have en-gaged in concerted activities for the purpose ofcollective bargaining or other mutual aid orprotection.WE WILL NOT interrogate our employees asto the identity of prounion employees, threatento discharge employees because of their unionactivities, give raises to discourage union ac-tivity, or tell employees their conditions of em-ployment will be harsher if they choose to berepresented by any labor organization.WE WILL NOT in any other way interferewith, restrain,or coerce our employees in theexercise of their right to engage in, or torefrain from engaging in, any and all of the ac-tivities specified in Section 7 of the NationalLabor Relations Act.WE WILL offer to Pamela Yingling im-mediate and full reinstatement to her formerjob,withoutprejudice to any rights andprivilegespreviously enjoyed,andwe willmake her whole for any loss of pay she mayhave suffered as a result of the unlawfuldischarge.You are all free to join,or to refrain from join-ing,TransportationEmployees Association, af-filiated with District 2, MEBA,AFL-CIO.THE HERTZ CORPORATION(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 6617, Federal Office Building, 515 RuskAvenue,Houston,Texas77002,Telephone713-226-4296.